Digitally signed by
                                                                               Reporter of Decisions
                              Illinois Official Reports                        Reason: I attest to the
                                                                               accuracy and
                                                                               integrity of this
                                                                               document
                                     Appellate Court                           Date: 2017.10.02
                                                                               15:57:56 -05'00'




             Jones v. Illinois Property Tax Appeal Board, 2017 IL App (5th) 160199



Appellate Court          HARLAN W. JONES and PHYLLIS L. JONES, Petitioners-
Caption                  Appellants, v. THE STATE OF ILLINOIS PROPERTY TAX
                         APPEAL BOARD and THE FRANKLIN COUNTY BOARD OF
                         REVIEW, Respondents-Appellees.



District & No.           Fifth District
                         Docket No. 5-16-0199



Filed                    August 1, 2017



Decision Under           Appeal from the Circuit Court of Franklin County, No. 14-MR-25; the
Review                   Hon. David K. Overstreet, Judge, presiding.



Judgment                 Circuit court judgment reversed; Property Tax Appeal Board decision
                         set aside.



Counsel on               David B. Garavalia, of Benton, for appellants.
Appeal
                         Lisa Madigan, Attorney General, of Chicago (David L. Franklin,
                         Solicitor General, and Valerie Quinn, Assistant Attorney General, of
                         counsel), for appellee Illinois Property Tax Appeal Board.

                         Evan L. Owens, State’s Attorney, of Benton (Amanda Levanti,
                         Assistant State’s Attorney, of counsel), for other appellee.
     Panel                    JUSTICE CHAPMAN delivered the judgment of the court, with
                              opinion.
                              Justices Cates and Barberis concurred in the judgment and opinion.


                                               OPINION

¶1         This appeal involves the tax status of a manufactured home installed months before the
       effective date of a change in the applicable law. Prior to January 1, 2011, mobile homes and
       manufactured homes were taxed as real property only if they were resting on a permanent
       foundation. 35 ILCS 200/1-130 (West 2008); 35 ILCS 515/1 (West 2008). Under current law,
       all mobile homes and manufactured homes located outside of mobile home parks are taxed as
       real property. 35 ILCS 515/1(a) (West 2010); 35 ILCS 517/10(a) (West 2010). The law
       contains a “grandfather clause,” which provides that mobile homes and manufactured homes
       that were taxed as personal property on the effective date of the amendment will continue to be
       taxed as personal property until they are sold or transferred or moved to a different location
       outside of a mobile home park. 35 ILCS 200/1-130(b) (West 2010); 35 ILCS 515/1(b) (West
       2010); 35 ILCS 517/10(b) (West 2010). At issue is the applicability of this provision to a
       manufactured home that was installed before the effective date of the new law but was not
       assessed or taxed either as real property or as personal property in 2010.
¶2         The petitioners, Harlan and Phyllis Jones, installed a manufactured home on their property
       in May or June of 2010. They did not comply with a requirement that they register the home
       with the local tax assessor within 30 days. See 35 ILCS 515/4 (West 2008). The tax
       assessor—who ordinarily completes his assessments by July 1 of each year—did not conduct a
       new assessment of the petitioners’ property after the manufactured home was installed, and the
       property was therefore assessed and taxed as a vacant lot in 2010. The manufactured home was
       assessed and taxed as real property beginning in 2011. The petitioners challenged this
       assessment. The Property Tax Appeal Board upheld the assessment, finding decisive the fact
       that the petitioners failed to register their manufactured home. The circuit court affirmed this
       decision. The petitioners appeal, arguing that the decision was clearly erroneous. We reverse.
¶3         In July 2009, the petitioners purchased a vacant lot in the village of Valier, Franklin
       County, Illinois. The property was located across the street from Valier city hall. When they
       purchased the land, the petitioners lived in Mississippi. They intended to install a modular
       manufactured home on the lot and live in the home. On September 18, 2009, the village of
       Valier issued a building permit to the petitioners for a 3000 square foot manufactured home.
¶4         In March 2010, the petitioners completed vehicle registrations for each of the three
       modules of the home with the Secretary of State. In April, they filed a vehicle use tax
       transaction return and paid sales tax for the home.
¶5         The petitioners’ home was installed on the property during May and June of 2010. As
       noted previously, they did not file a mobile home registration with the local tax assessor within
       30 days of installation as required by statute. See 35 ILCS 515/4 (West 2008). Electric service
       began late in June 2010, and water service began in July. According to Harlan Jones, he and his
       wife “began moving into” the home in the spring of 2010; however, they did not immediately
       begin living there full time.


                                                   -2-
¶6          In December 2010, the petitioners received an assessment notice informing them that the
       property was being assessed and taxed as a vacant lot. In June 2011, township assessor Gerald
       Owens performed an assessment of the petitioners’ property. He believed that the home on the
       property was a stick-built house and assessed it as real estate.
¶7          In November 2011, the petitioners received a notice of “new construction” assessment.
       They contested this assessment, arguing that their home was a manufactured home, not a
       stick-built home. On February 27, 2012, the Franklin County Board of Review issued a notice
       of final decision on assessed value. It affirmed the township assessor’s assessment.
¶8          On March 20, 2012, the petitioners filed an appeal of that decision with the Illinois
       Property Tax Appeal Board. They argued, as they do before this court, that because their home
       was installed before the effective date of the new law, it should be taxed and assessed under the
       old law. See 35 ILCS 200/1-130(b) (West 2010); 35 ILCS 515/1(b) (West 2010); 35 ILCS
       517/10(b) (West 2010).
¶9          The matter came for a hearing in January 2014. Harlan Jones testified that he recently
       retired after working for 23 years as a mobile home salesman in Mississippi. He and his wife,
       Phyllis, moved from Mississippi to Illinois to be closer to his brother, who had health
       problems. As a result of his professional experience, Jones was familiar with the proper way to
       install manufactured and mobile homes. In the spring of 2009, the Joneses bought land in
       Franklin County. They then purchased the manufactured home at issue from the Mississippi
       dealership where Jones worked.
¶ 10        Jones testified that the home was a modular home with three components, each of which
       came with its own title. When the components were transported to Illinois, the Joneses
       registered them as vehicles with the Secretary of State and paid tax on them. Jones testified that
       the home was not placed on a permanent foundation. Instead, it rested on blocks and was held
       in place by “hurricane straps.” Once the home was put together on the lot, the Joneses “started
       moving in.” This took place in the spring of 2010. However, they did not stay there full time, in
       part because their home in Mississippi had not yet been sold. During 2010, Harlan Jones stayed
       overnight in the manufactured home a few times, the longest being “about two weeks” in
       August 2010. While he was there, he used the water and electricity in the home and mowed the
       yard.
¶ 11        Susi Jones, the petitioners’ sister-in-law, confirmed Harlan Jones’s testimony that he
       stayed in the home multiple times during 2010. She testified that before he arrived, she would
       turn up the air conditioner and turn on the water for him.
¶ 12        Township tax assessor Gerald Owens testified that petitioners’ property was located across
       the street from city hall. Owens was familiar with their property because he saw it each time he
       went to city hall to pick up forms. He testified that in June 2011, he first went to assess the
       property because it was on what he called a “911 list” of new addresses to assess for 2011. He
       did not receive a registration of the mobile home or any other type of notification that the home
       had been placed on the petitioners’ property.
¶ 13        Owens testified that he receives the “911 list” each year in January, and he goes out to
       assess each property on the list between January and July. He explained that he turns in his
       assessments on July 1, after which time “it’s too late to get them in the process.” He testified
       that he assumed the petitioners’ home was a stick-built house because that is what it looked
       like when he first saw it. However, he did not dispute that the home was in fact a manufactured
       home.

                                                   -3-
¶ 14       The hearing officer asked Owens what would have happened had he been aware in late
       June 2010 that the petitioners’ home was a manufactured home. Owens indicated that he could
       have gone to look at the property to verify that information. The hearing officer then asked who
       would have turned that information in for a privilege tax on the property, to which Owens
       responded, “Good question.” He then stated that he “would have probably conferred with the
       supervisor of assessments to determine how to get this turned in the right way.” Owens
       acknowledged that other similar homes were taxed as mobile homes in 2010.
¶ 15       The final witness to testify was Cynthia Humm of the Franklin County supervisor of
       assessments’ office. Humm explained that her department’s primary argument was “that the
       mobile home did not follow the statute in not registering within 30 days of placement.” She
       argued that the “grandfather clause” should not apply because the petitioners’ mobile home
       “never paid a privilege tax in order to have that precedent set.”
¶ 16       Humm testified that the privilege tax would have been assessed for 2010 if the county
       supervisor of assessments had received a registration of the home “either from the property
       owner or the township assessor.” The hearing officer asked, “And a homeowner should learn
       of this registration [requirement] how?” Humm replied, “Through the news media, and also we
       sent—and of course, if we didn’t know that you had a mobile home, we wouldn’t know to send
       you the registration.” At this point, Harlan Jones interjected, “I did have to get a building
       permit.” The building permit was admitted as an exhibit. As stated previously, the permit
       specified that it was for a manufactured home. Humm testified that the permit would not be
       accessible to the county supervisor of assessments, but she acknowledged that it would be
       accessible to the township assessor. She further acknowledged that her office did not place a
       notice in the newspaper about the registration requirement until December 2010.
¶ 17       The hearing officer asked Humm, “Do you agree that the subject dwelling was installed in
       2010?” Humm did not want to stipulate to this fact. She did not dispute that the manufactured
       home was placed on the property in 2010; however, she testified that there was a factual
       question as to whether the home was ready for occupancy before 2011. According to Humm,
       the records her office obtained showed that the water hookup was installed in 2010 but was not
       turned on until 2011. She explained that in 2012, after the petitioners contested the assessment
       of their property, her department obtained records from the water department in an effort to
       determine when the home was ready for occupancy because “this was part of our fact-checking
       to make sure that we should have put it on real estate and not privilege tax.”
¶ 18       The petitioners offered into evidence several exhibits to support Mr. Jones’s testimony.
       Among these exhibits were the building permit issued by the village of Valier for a 3000
       square foot manufactured home and billing records showing water and electricity usage during
       the latter half of 2010.
¶ 19       Also admitted into evidence was a memorandum from the Illinois Department of Revenue
       explaining the implementation of the new legislation at issue in this appeal. The memorandum
       contained a frequently asked questions section, which specifically addressed essentially the
       same situation involved in this appeal—the assessment and taxation of mobile or
       manufactured homes that were installed “after the assessment cycle was completed” in 2010
       and were “not on the tax rolls.” The memo stated:
                “The department advises that these homes should be assessed uniformly with other
                mobile and manufactured homes in the county as provided in the Property Tax Code
                and Mobile Home Local Services Tax Act in effect for assessment year 2010. If mobile

                                                  -4-
                or manufactured homes on private property were assessed as real property, then that
                same classification should be used. If, however, the mobile or manufactured home[s] of
                similar construction were taxed under the Mobile Home Local Services Tax Act, then
                the home should be taxed under that Act.” (Emphasis added.)
¶ 20        On March 21, 2014, the Property Tax Appeal Board issued its final administrative
       decision. The hearing officer first noted that the following three facts were undisputed: (1) the
       petitioners’ home was a mobile or manufactured home; (2) it was placed on their property in
       May or June of 2010; and (3) the property was assessed as a vacant lot in 2010. She then noted
       that neither party presented any evidence on whether the installation requirements of the new
       legislation were met, but she further noted that the Franklin County Board of Review did not
       dispute that the home was “installed” in 2010. Turning to the question of when the property
       was fit for occupancy, the hearing officer specifically found credible the petitioners’ evidence
       that water and electric service and usage began during the summer of 2010.
¶ 21        The hearing officer went on to find that “the most crucial issue” in the case was the fact that
       the home was never registered as required by section 4 of the Mobile Home Local Services Tax
       Act (Mobile Home Tax Act) (35 ILCS 515/4 (West 2008)). She explained that registration,
       even before the change in the law, was a “prerequisite to [taxation under] the Mobile Home
       Local Services Act.” She acknowledged that the petitioners, who never received notice of the
       registration requirement, “present[ed] a sympathetic argument.” However, she concluded that
       the home was properly taxed as real property.
¶ 22        On April 23, 2014, the petitioners filed a petition in the circuit court seeking review under
       the Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2012)). On April 14, 2016,
       the circuit court affirmed the decision of the Property Tax Appeal Board in a docket entry. The
       court noted that the “home was never taxed under the Mobile Home Tax Act primarily because
       [the petitioners] failed to register the property as required, both before and after January 1,
       2011.” The court concluded that the Property Tax Appeal Board’s decision was supported by
       evidence and was not clearly erroneous. This appeal followed.
¶ 23        On appeal from a decision under the Administrative Review Law, we review the final
       decision of the agency, not the decision of the circuit court. Denton v. Civil Service Comm’n,
       277 Ill. App. 3d 770, 773 (1996). The appropriate standard of review depends on whether the
       appeal presents a question of fact, a question of law, or a mixed question of fact and law. AFM
       Messenger Service, Inc. v. Department of Employment Security, 198 Ill. 2d 380, 390 (2001).
       Resolution of this appeal requires us to construe several relevant statutory provisions.
       Statutory construction is a question of law subject to de novo review. Wal-Mart Stores, Inc. v.
       Industrial Comm’n, 324 Ill. App. 3d 961, 965 (2001). This appeal also requires us to determine
       the legal effect of the petitioners’ failure to timely register the manufactured home. This is a
       mixed question of fact and law, to which “the more deferential ‘clearly erroneous’ standard of
       review applies.” AFM Messenger, 198 Ill. 2d at 391. An agency’s decision is clearly erroneous
       if it leaves this court with the firm conviction that a mistake has been made. Reichert v. Board
       of Fire & Police Commissioners, 388 Ill. App. 3d 834, 843 (2009).
¶ 24        Our primary goal in statutory construction is to ascertain and effectuate the intent of the
       legislature. DeLuna v. Burciaga, 223 Ill. 2d 49, 59 (2006). The best indication of legislative
       intent is the language of the statutes themselves. When this language is clear and unambiguous,
       we must apply the statutes as written without resorting to tools of statutory interpretation. On


                                                    -5-
       the other hand, if the statutory language is ambiguous, we must rely on such tools to help us
       discern its meaning. Id.
¶ 25        One principle of statutory interpretation is the presumption that the legislature intended for
       statutes relating to the same subject “to be consistent and harmonious.” Id. at 60. We must
       therefore consider all of the provisions of the enactment as a whole, rather than in isolation. Id.
       Although we presume that the legislature did not intend an absurd, inconvenient, or unjust
       result (id.), we may not read into the statutes any exceptions, limitations, or conditions that are
       contrary to the legislature’s intent (JPMorgan Chase Bank, N.A. v. Earth Foods, Inc., 238 Ill.
2d 455, 461 (2010)). However, if the legislative intent is “otherwise clear,” we may read into
       the statutes language “which has been omitted through legislative oversight.” DeLuna, 223 Ill.
2d at 60. Finally, although we give substantial deference to an agency’s interpretation of a
       statute it administers, the agency’s interpretation is not binding on this court, and we will reject
       it if we find it to be erroneous. Denton, 277 Ill. App. 3d at 774.
¶ 26        This appeal involves Public Act 96-1477 (eff. Jan. 1, 2011), which enacted the
       Manufactured Home Installation Act (Installation Act) (35 ILCS 517/1 et seq. (West 2010))
       and amended portions of the Property Tax Code (35 ILCS 200/1-1 et seq. (West 2008)) and the
       Mobile Home Tax Act (35 ILCS 515/1 et seq. (West 2008)). Prior to the effective date of the
       new law, a mobile home was included in the statutory definition of real property only “if the
       structure [was] resting in whole on a permanent foundation.” 35 ILCS 200/1-130 (West 2008).
       Similarly, mobile homes resting on permanent foundations were excluded from the Mobile
       Home Tax Act’s definition of a mobile home. Such homes were “assessed and taxed as real
       property.” 35 ILCS 515/1 (West 2008). Mobile homes not resting on permanent foundations
       were instead subject to a “privilege tax” based on square footage. 35 ILCS 515/3 (West 2008).
       (We note parenthetically that prior to the enactment, the relevant statutes referred only to
       “mobile homes” and not to “mobile or manufactured homes.” For purposes of the amendments
       in the new legislation, mobile homes and manufactured homes are synonymous. 35 ILCS
       515/1(a) (West 2010).)
¶ 27        Beginning January 1, 2011, the new legislation eliminated the distinction between mobile
       homes resting on permanent foundations and those not resting on permanent foundations. See
       Pub. Act 96-1477, § 805 (eff. Jan. 1, 2011) (amending 35 ILCS 200/1-130 (West 2008))
       (removing this definitional language). Instead, the new law provides that all mobile homes and
       manufactured homes installed outside of mobile home parks on or after its effective date are to
       be assessed and taxed as real estate. 35 ILCS 515/1(a) (West 2010) (providing that “[m]obile
       homes and manufactured homes outside of mobile home parks must be assessed and taxed as
       real property”); 35 ILCS 517/10(a) (West 2010) (providing that “a mobile home or
       manufactured home installed on private property that is not in a mobile home park on or after
       the effective date of this Act must be *** classified, assessed, and taxed as real property”).
¶ 28        At issue here is a “grandfather clause” for mobile homes that were assessed and taxed as
       personal property under the Mobile Home Tax Act before the new law went into effect. That
       provision appears in three different statutes. Section 1-130(b) of the Property Tax Code
       provides that “mobile homes and manufactured homes that *** are taxed under the Mobile
       Home Local Services Tax Act on the effective date of this amendatory Act *** shall continue
       to be taxed under the Mobile Home Local Services Tax Act.” 35 ILCS 200/1-130(b) (West
       2010). The statute further provides that mobile and manufactured homes “that are classified,
       assessed, and taxed as real property” on the effective date of the new legislation “shall continue

                                                    -6-
       to be classified, assessed, and taxed as real property.” Id. Section 10(b) of the Installation Act
       contains identical language. 35 ILCS 517/10(b) (West 2010). Similarly, section 1(b) of the
       Mobile Home Tax Act provides, “Mobile homes and manufactured homes that *** are taxed
       under this Act on the effective date of [the amendments] must continue to be taxed under this
       Act,” but mobile homes and manufactured homes that are already “classified, assessed, and
       taxed as real property *** must continue to be classified, assessed, and taxed as real property.”
       35 ILCS 515/1(b) (West 2010).
¶ 29       All three statutes address the taxation of mobile homes and manufactured homes that were
       taxed as real property before the new law went into effect—they continue to be taxed as real
       property, and all three statutes address the taxation of mobile homes and manufactured homes
       that were taxed as personal property under the Mobile Home Tax Act prior to the effective date
       of the new law—they continue to be taxed under that act. The Installation Act addresses the
       taxation of mobile homes or manufactured homes that are “installed on private property that is
       not in a mobile home park on or after the effective date of this Act,” providing that such homes
       “must be *** classified, assessed, and taxed as real property.” (Emphasis added.) 35 ILCS
       517/10(a) (West 2010). However, none of these provisions explicitly address the assessment or
       taxation of mobile homes or manufactured homes that were installed prior to the effective date
       of the new law but were not taxed or assessed under either provision of the old law because
       they were installed after the local assessor completed assessments for the year.
¶ 30       The petitioners contend that under the “plain and ordinary meaning” of these statutes, all
       mobile homes and manufactured homes that were in place before the effective date of the new
       law must continue to be taxed in the same manner they were taxed previously. Both
       respondents argue that the statutes unambiguously provide that the Mobile Home Tax Act’s
       “privilege tax” is only available to homeowners who have previously paid that tax. We do not
       find either interpretation persuasive. The problem with the petitioners’ argument is that it
       overlooks the fact that their manufactured home was not taxed either as real property or as a
       mobile home prior to January 2011. They do not claim their property should continue to be
       taxed as a vacant lot. The problem with the respondents’ argument is that it overlooks statutory
       language expressly limiting the temporal reach of the new law to mobile homes that are
       installed “on or after the effective date” of the legislation. 35 ILCS 517/10(a) (West 2010). For
       the reasons we just discussed, we conclude that the legislation failed to address mobile homes
       and manufactured homes that, like the petitioners’ home, were not installed on or after the
       effective date of the new legislation and were not assessed and taxed in 2010. We note that a
       relatively small number of homes are likely to fit into this category. Thus, we presume that this
       omission was a legislative oversight.
¶ 31       The Franklin County Board of Review argues that any ambiguity created by this omission
       must be resolved in favor of less preferential tax treatment. See People ex rel. Kassabaum v.
       Hopkins, 106 Ill. 2d 473, 476 (1985) (explaining that statutory provisions granting tax
       exemptions or “special tax treatments” should be strictly construed). This argument correctly
       describes an important tool for statutory construction. However, consideration of the
       interpretation given to this legislative scheme by one of the agencies charged with
       administering it—the Illinois Department of Revenue—leads us to a different conclusion.
¶ 32       As we discussed previously, guidelines supplied by the Department of Revenue in a
       memorandum directed local taxing authorities to treat mobile homes that were not on the 2010
       tax rolls the same way similar mobile homes that were on the tax rolls were treated. It is worth

                                                   -7-
       noting that, prior to the petitioners’ challenge in this case, the Franklin County supervisor of
       assessments appeared to agree with the interpretation of the Department of Revenue. As noted
       earlier, Cynthia Humm testified that after the petitioners challenged the assessment of their
       home, her investigation focused on determining whether the home was ready for occupancy
       before the effective date of the new law. It was because she believed evidence showed that the
       home was not ready for occupancy until 2011 that Humm refused to stipulate that the home
       was “installed” in 2010. This inquiry would have been irrelevant if the supervisor of
       assessments interpreted the law in the manner now urged by the respondents in this appeal.
       Under that interpretation, the petitioners’ home would not be eligible to be taxed under the
       Mobile Home Tax Act regardless of whether it was ready for occupancy—and, therefore,
       deemed to be “installed”—before the new law went into effect on January 1, 2011.
¶ 33       The respondents argue, however, that the petitioners’ home does not fall within the
       category of homes addressed by the Department of Revenue’s guideline. They contend that
       this is so because the home was placed on the property sometime in May, which left ample
       time for the home to be assessed under the Mobile Home Tax Act if only the petitioners had
       complied with the registration requirement. We note that at oral argument, all parties agreed
       that the home would not have been assessed and taxed under the Mobile Home Tax Act had the
       petitioners complied with the registration requirement. This acknowledgement
       notwithstanding, we are not persuaded by the respondents’ contention.
¶ 34       The version of the relevant statute in effect in 2010 required the owners of “inhabited
       mobile homes” to file a registration with the local tax assessor “within 30 days after initial
       placement” of the home and within 30 days after the home is moved. 35 ILCS 515/4 (West
       2008). Among the information to be included in the registration form is the date on which the
       home became inhabited. Id. The hearing officer in this case did not make explicit findings as to
       the date on which the home was ready for occupancy or the date on which Harlan Jones began
       staying in it, but the record reveals that the home was placed on the property sometime late in
       May 2010, electric service to the home began on June 22, 2010, and water service began on
       July 22, 2010. The local assessor, Gerald Owens, testified that he was able to perform
       assessments “right up to the deadline,” and he usually turned in his assessments by July 1.
       Section 9-245 of the Property Tax Code provided that the deadline for turning in assessments
       to the county board of review was the third Monday in June. 35 ILCS 200/9-245 (West 2008).
       In 2010, the third Monday in June was June 21. Although the home was physically in place
       before this date, the petitioners were not required to file the registration until the end of June,
       and it was not realistic to expect a reasonable homeowner to register the home at any earlier
       time considering it was likely not occupied until July, when water service began. Thus, the
       home was not on the Franklin County tax rolls for 2010 because it was installed too late for it
       realistically to be assessed before the assessment cycle was complete. As such, it fits squarely
       within the category addressed by the Department of Revenue’s memorandum.
¶ 35       The respondents’ final contention is that the hearing officer correctly concluded that the
       petitioners’ failure to register the home was decisive. We disagree.
¶ 36       In support of their contention, the respondents point out that the amended version of the
       statute requiring registration gives homeowners additional time to comply with the registration
       requirement. More precisely, the amended version of the statute provides that owners of
       inhabited mobile homes already placed must file the required registration within 30 days after
       the effective date of the new law. 35 ILCS 515/4 (West 2010). Like the previous version, the

                                                    -8-
       amended version of the statute also requires that mobile homes be registered within 30 days
       after they are initially installed or moved to a different location. Id. The two versions of the
       statute are substantially similar. There is, however, one key difference—the amended version
       also requires homeowners to record the certificate of title to their mobile home or
       manufactured home. Id. Thus, we do not read the requirement of filing a new registration
       within 30 days after the effective date of the amendments as giving homeowners extra time to
       comply with the registration requirement in order to have their home “grandfathered in” on the
       “privilege tax”; rather, we read it as giving homeowners a deadline to comply with the new
       recording requirement.
¶ 37        As discussed previously, the hearing officer found that registration under section 4 was a
       “prerequisite” to eligibility for the “privilege tax.” The respondents urge us to accept this
       interpretation. However, we can find no language in either version of the statute to support this
       proposition. Significantly, the amended version provides, “Failure to record or surrender the
       title or certificate of origin shall not prevent the home from being assessed and taxed as real
       property.” 35 ILCS 515/4 (West 2010). This indicates that assessing officials must assess and
       tax property according to its proper classification regardless of whether homeowners comply
       with the registration requirement. Our interpretation is bolstered by the fact that the statutes
       governing the applicability of the privilege tax use mandatory language; they provide that such
       homes “must” or “shall” be assessed and taxed under the Mobile Home Tax Act. See 35 ILCS
       200/1-130(b) (West 2010); 35 ILCS 515/1(b) (West 2010); 35 ILCS 517/10(b) (West 2010).
       We find that registration is not a prerequisite for taxation under the Mobile Home Tax Act.
¶ 38        Finally, we note that failure to comply with the registration requirement is a Class A
       misdemeanor. 35 ILCS 515/4 (West 2010). Holding that the petitioners’ home must be
       assessed and taxed at a higher rate than would otherwise be applicable on an ongoing basis
       would be an arbitrarily harsh penalty for a minor infraction.
¶ 39        For all of these reasons, we conclude that the decision of the Property Tax Appeal Board
       was clearly erroneous. We therefore reverse the judgment of the circuit court and set aside the
       decision of the Property Tax Appeal Board.

¶ 40      Circuit court judgment reversed; Property Tax Appeal Board decision set aside.




                                                   -9-